Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 9, 2021.
Claims 3, 8, and 13-14 have been canceled.
Claims 1-2, 4-7, 9-11, and 15-16 have been amended.
Claim 12 is in its original presentation.
Claims 1-2, 4-7, 9-12, and 15-16 are currently pending and have been fully examined.

Claim Objections
Claim(s) 1, 6, and 11 is/are objected to because of the following informalities:  Claims 1, 6, and 11 all recite the limitation, “receiving medical information concerning the patient in the patent record”. The term “patent record” should be corrected to “patient record”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-12, and 15-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 11), and an article of manufacture (claim 6) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: outputting a 5prompt offering a choice between a first option to provide medical 6information concerning a patient by authorizing access to a patient 7record and a second option to provide medical information sconcerning the patient by answering medical questions; 9at an input device, receiving input indicating one of the options; 10responsive to the input indicating the first option: 11obtaining identifying information and authorization for accessing 12the patient record; 13using the obtained identifying information and authorization to 14access the patient record; and 15receiving medical information concerning the patient from the 16patent record; 17responsive to the input indicating the second option:Case OUT001-2-Application No. 16/711,164 Amendment Aoutputting medical questions on the output device; and on the input device, receiving medical information concerning the 20patient in the form of answers to the medical questions; 21at a first electronic data store, storing a first subset of the 22received medical information as identifying medical 23information, wherein the identifying medical information identifies 24the patient; 25at a second electronic data store, storing a second subset of the received 26medical information as de-identified medical information, wherein 27the de-identified medical information does not identify the patient; 28at the hardware processor, based on the 29identifying medical information and the de-identified medical 30information, automatically selecting a personalized set of 31recommended treatment options for the patient from a plurality of 32available treatment options; 33and 36at the output device, displaying the personalized set of 37recommended treatment options.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity”, which are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
The claim is directed to a system to perform the processes of providing access to patient records and identifying personalized treatment options.
Providing access to patient records is organizing human activity because it is managing personal behavior by allowing an authorized user the ability to access a set of patient information.
Identifying personalized treatment options is a mental process because it recites the system taking received patient data and making a judgment regarding the best treatment options for the patient based on an evaluation of the collected information.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: receiving an input indicating one of the options, obtaining identifying information and authorization for accessing the patient record, receiving medical information concerning the patient in the form of answers to medical questions, storing a first subset of the received medical information as identifying information, and storing a second subset of the received medical information as de-identified medical information, are examples of mere data gathering, because all of these steps involve collecting the data that is used to either manage the personal behavior of providing access to the records by receiving the information used as the basis of providing access to the records or performing the mental process by collecting the data that is to be evaluated and used to make the judgment. Mere data gathering is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the data received after selection of the first option be identifying information and authorization for accessing the patient record, the medical information be information concerning the patient from the patient record, the identifying medical information be information that identifies the patient, the de-identified medical information being information that does not identify the patient, that the determination of the treatment options be based on the identifying medical information and the de-identified medical information, and the set of recommended treatment options be a personalized set of treatment options, are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The step of displaying, at an output device, the set of personalized treatment options is an example of necessary data outputting because it merely recites displaying the results of the mental process at a generically recited output device. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps describing the types of data that are to be used are steps that are used to generally link the performance of the mental process to the field of clinical decision support. 
The steps reciting generically recited components of a computer system, such as the use of a hardware processor, storage device, and output device, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system that has a hardware processor, a storage device, and an output device capable of displaying information.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method as “computer-implemented”, providing options to a user at an output device, receiving input indicating one of the options at an input device, storing the collected medical information at storage devices, retrieving information at the hardware processor, and displaying the treatment options at an output device, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (storing the collected medical information at the storage devices, receiving medical information concerning the patient from the patient record), sending and receiving data over a network, electronic bookkeeping (storing the identifying medical information in one storage separate from the de-identified medical information) or performing repetitive calculations (identifying the treatment options based on the collected medical information). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the hardware processor, the storage device, and the output device) are all generically recited components (see specification, par. [0192]-[0194], which describe the system components as generic computer components or computers operating commercially available operating systems; par. [0045], which describes the system being performed using the commercially available architecture provided through Amazon Web Services). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a computing system comprising either generic computer components or commercially available architecture that receives patient medical information, retrieves a list of treatment options, performs the mental process of filtering the treatment options based on the patient medical information, and outputs the results of the mental process. This is a generic computing system performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-5 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-5 recite the same mental processes as claim 1.
Claims 2-5 all recite additional limitations that amount to: mere instructions to apply the abstract idea using a computer, insignificant extra-solution activity, or a further description of the abstract idea.
Claim 2 recites additional limitations that serve as mere instructions to apply the abstract idea using a computer because they recite the computer components used to perform the abstract idea and the insignificant extra-solution activities identified in the independent claim (MPEP 2106.05(f)). The recited computer components (the server and the client device) are both generic computers (see specification, par. [0194]; MPEP 2106.05(b)).
Claim 4 recites additional limitations that serve to further describe the abstract idea by reciting an intended result of the abstract idea (“determine which treatment options are optimal given the collected medical information”). This is still describing a process that could practically be performed in the human mind, it just provides details regarding what judgment is to be made based on the evaluation of the data.
Claim 5 recites additional limitations that serve as mere instructions to apply the abstract idea using a computer because it recites the computer component that is to be used to evaluate the data and make the judgment (MPEP 2106.05(f)).
Claims 7 and 9-10 are ultimately dependent from Claim(s) 6 and includes all the limitations of Claim(s) 6. Therefore, claim(s) 7 and 9-10 recite the same mental processes as claim 6.
Claims 7-10 recite additional limitations that are the same or substantially similar to the limitations in claim 2 and 4-5, respectively. Claims 7 and 9-10 are rejected for the same reasons as claims 2 and 4-5.
Claims 12 and 15-16 are ultimately dependent from Claim(s) 11 and includes all the limitations of Claim(s) 11. Therefore, claim(s) 12 and 15-16 recite the same mental processes as claim 11.
Claims 12 and 15-16 recite additional limitations that are the same or substantially similar to the limitations in claim 2 and 4-5, respectively. Claims 12 and 15-16 are rejected for the same reasons as claims 2 and 4-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prenelus (US PG Pub. 2010/0082369) in view of Hegarty (US PG Pub. 2019/0043605).

Claim 1
	Regarding claim 1, Prenelus teaches
A computer-implemented method for providing personalized health care information and treatment recommendations, comprising:
Abstract, “Certain embodiments provide systems and methods for providing personalized, interconnected digital health services. Certain embodiments provide a digital health services system. The system includes an access portal providing access to health information for a patient from a plurality of clinical data sources. The system also includes a shared registry and repository storing information from the plurality of clinical data sources for interconnection and access via the access portal. The system further includes digital health information and services generating a personalized care plan for the patient based on health information from the shared registry and repository in conjunction with one or more rules applied to the health information to match the care plan with the health information for the patient and to track patient outcomes based upon compliance with the recommended care plan.” 
At an output device, outputting a prompt offering a choice between a first option to provide medical information concerning a patient by authorizing access to a patient record and a second option to provide medical information concerning the patient by answering medical questions
Par. [0075], “At 610, a patient accesses an information portal, such as a Web portal, to retrieve and/or update information.”
This shows that a patient using the portal has the ability to either retrieve personal information, which would be accessing the personal information, or to update personal information, which would be providing medical information.
Par. [0077], “At 630, the patient can modify information and/or access permission via the portal. For example, the portal can provide an ability for the patient to change his or her demographic information. The portal can provide an ability for the patient to grant PHR access to providers, care givers, spouse and children, for example. The portal can provide an ability for the patient to view clinical information from those clinical sites that are participating in the sharing of health information, for example. In certain embodiments, the patient can select the clinical source(s) that the patient deems reliable. In certain embodiments, the patient can enter Problems, Medications, and/or Allergies via the portal that may not be in the clinical source system(s). In certain embodiments, the patient can run an audit report that shows who has viewed the patient's PHR information and when the information was viewed, for example.”
At an input device, receiving input indicating one of the options, responsive to the input indicating the first option: obtaining identifying information and authorization for accessing the patient record
Par. [0070], “In certain embodiments, the architecture 500 supports trusted intermediaries or actors within the hub 510 to associate identity and trust among data/service providers and data/service clients. Once a source and/or user have been authenticated, the hub 510 can use the authentication to establish a security context for the data. Patient privacy consent, such as BPPC may provide a profile for access control to data and/or systems, for example. Patient consent is obtained from a patient and establishes rules for sharing and using patient data. Patient privacy consent may combine with authentication, for example, to help ensure reliability and security in the architecture 500. For example, cross-user authentication and patient consent may be used to authenticate sharing of EMR information for a patient between two healthcare entities. A BPPC profile may provide an implementation of privacy consent policies in the architecture 500, and a language or protocol, such as Extensible Access Control Markup Language (XACML), may be used with the BPPC to implement access control rules.”
Providing privacy consent for providers would require identifying the providers that the patient consents to sharing the patient data with.
Par. [0077], “The portal can provide an ability for the patient to grant PHR access to providers, care givers, spouse and children, for example. The portal can provide an ability for the patient to view clinical information from those clinical sites that are participating in the sharing of health information, for example.”
Using the obtained identifying information and authorization to access the patient record
Par. [0078], “n certain embodiments, patient data can be decrypted and loaded into an XDS registry and repository. In certain embodiments, the patient can download his or her medical information from the XDS registry and repository to his or her computer. The patient can then decrypt the medical information at the local computer and upload medical information back to algorithm(s) of the XDS registry and repository. Alternatively, the patient can authorize the XDS registry and repository to access and process patient data already stored, such as through use of an encryption key for the patient, for example. The patient can upload the encryption key and allow the XDS registry and repository and/or associated hardware/software to decrypt the patient data. Alternatively or in addition, computer software can be executed on the patient's computer. Accordingly, the patient can download the medical record from the XDS registry and repository, decrypt the medical record on the patient's computer, and execute one or more algorithms on the patient's computer.”
Receiving medical information concerning the patient from the patient record
Par. [0050], “In certain embodiments, the XDS registry and repository 410 is a database or other data store adapted to store patient medical record data and associated audit logs in encrypted form, accessible to a patient as well as authorized medical clinics.”
Par. [0078], “In certain embodiments, the patient can download his or her medical information from the XDS registry and repository to his or her computer.”
Responsive to the input indicating the second option, allowing the patient to use a tool to generate a personalized care plan
Par. [0076], “At 620, one or more tools including one or more algorithms can be applied to patient information to generate a personalized care plan for the patient. For example, the patient can select a tool, such as an algorithms tool, to process his or her medical information.”
On the input device, receiving medical information concerning the patient 
Par. [0034], “In certain embodiments, registries and repositories are flexible enough to accommodate clinical, financial and demographic data about a patient. Registries and repositories can manage and maintain the data for the life of the patient. In prior systems, the data is no longer available to the patient when the patient is no longer being seen or is managed by another entity (e.g., clinic, payer, and employer). Additionally, a patient can add his or her own information to the registries and repositories. This allows the patient to save personal information about his or her health in a personal health record (PHR).”
Par. [0077], “In certain embodiments, the patient can enter Problems, Medications, and/or Allergies via the portal that may not be in the clinical source system(s).”
At a first electronic data store, storing a first subset of the received medical information as identifying medical information, wherein the identifying medical information identifies the patient
Par. [0050], “In certain embodiments, the XDS registry and repository 410 is a database or other data store adapted to store patient medical record data and associated audit logs in encrypted form, accessible to a patient as well as authorized medical clinics.”
Par. [0053], “XDS provides registration, distribution, and access across healthcare enterprises to clinical documents forming a patient EMR. XDS provides support for storage, indexing, and query/retrieval of patient documents via a scalable architecture.”
A patient data store storing all patient documents that have not been de-identified would include information that includes identifying medical information that identifies the patient.
At a second electronic data store, storing a second subset of the received medical information as de-identified medical information, wherein the de-identified medical information does not identify the patient
Par. [0047], “In certain embodiments, the HIE 400 provides a centralized data architecture. However, in certain embodiments, the HIE 400 may also utilize a combined centralized yet partially distributed data architecture. Certain embodiments create an aggregated, patient-centric view of health information. In certain embodiments, the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research, etc. Through the HIE 400, a patient and/or provider may control information access, privacy, and security, for example.”
At the hardware processor, based on the identifying medical information and the de-identified medical information, automatically selecting a personalized set of recommended treatment options for the patient from a plurality of available treatment options
Par. [0091], “More particularly, for example, a recommend care plan algorithm receives data from the patient's medical record and processes the data. Based on the data available, the recommended care plan algorithm outputs a recommended care plan for the patient. The recommended care plan algorithm can identify, among other things, the patient's conditions and degree of severity of the conditions. The recommended care algorithm can also consider data such as sex, age, height, weight, heredity, lifestyle factors, activity level, and/or other factors. The recommended care plan algorithm can utilize these factors and provide a recommended care plan. The recommended care plan can include techniques for improved health based on the patient's condition. For example, the recommended care plan can include diet recommendations to an individual that has been diagnosed with diabetes.”
Par. [0092], “A care plan can be recommended based on the results of the recommended care plan algorithm. The recommended care plan can include, for example, techniques for improved health based on the patient's condition. For example, the recommended care plan can include diet recommendations to an individual that has been diagnosed with diabetes. The recommended care plan is typically customized to the patient and provides recommendations and information based on the specific health of the patient as opposed to generalized information.”
Par. [0052], “In certain embodiments, the HIE 400 helps to facilitate the implementation of an MQIC. Via the HIE 400, a group of EMR users may agree to pool data at the XDS registry and repository 410. The HIE 400 may then provide the group with access to aggregated data for research, best practices for patient diagnosis and treatment, quality improvement tools, etc. Through the MQIC and the HIE 400, users may help to improve the quality of healthcare through updated tools and expanded EMR quality improvement reports, for example. The MQIC and the HIE 400 offer members updated clinical information regarding patient illnesses, such as diabetes, heart attack, stroke, hypertension, congestive heart failure, and the like. Data exchange may also be used for clinical research.”
The patient’s information is de-identified and pooled with other patients’ data in order to process that data for at least helping determine best practices for patient diagnosis and treatment (par. [0052]). This is using the patient data stored in the de-identified data store to help determine a treatment plan for the patient.
At the output device, displaying the personalized set of recommended treatment options
Par. [0090], “The recommended care plan algorithm can return a result that is specific to the context of the patient. In an embodiment, a recommended care plan is returned based on the outputs of the recommended care plan algorithm.”
Par. [0074], “For example, algorithm functionality associated with the XDS registry and repository 410 can execute computer software that processes the medical information available in the XDS registry and repository 410 for a medical patient and returns information about the conditions of the patient to the patient via the Web portal.”
This shows that patient information based on the analysis performed at the server and personalized based on the patient’s context can be output to the patient through the portal at the client device.
However, Prenelus does not teach
Outputting medical questions on the output device
On the input device, receiving medical information concerning the patient in the form of answers to the medical questions
Hegarty teaches
Outputting medical questions on the output device
Par. [0032], “As one example, a case manager asks the patient questions to obtain clinically relevant nutrition data.”
Par. [0045], “FIG. 2 shows a questionnaire screen format 200. As one example, the questionnaire asks whether a patient has recently lost weight 202 with potential answers no 204, yes 206, and unsure 208. Either patient or provider administering the questionnaire makes a selection and then select submit or cancel.”
On the input device, receiving medical information concerning the patient in the form of answers to the medical questions
Par. [0028], “To address one or more of these three problems, providers may offer RDnote software for patients to use in answering clinical questions. Clinicians may input patient data into the RDnote system, and the questionnaires are dynamic, which improves data capture and eliminates duplicative data entry processes. This process improves data capture over existing methods in two ways. First, it eliminates duplicative data entry: presently several clinicians (dietitians, nurses, doctors, etc.) administer the same set of questions to the patient multiple times. RDnote's dynamic questionnaire eliminates this. Second, the questionnaires administered by these clinicians ask several unnecessary questions which lengthen the amount of time spent on surveying. RDnote's dynamic surveys focus only on those questions needed to provide decision support in order for the physician to generate the proper diagnosis.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Prenelus the ability to output medical questions on the output device and receive medical information concerning the patient in the form of answers to the medical questions, as taught by Hegarty, because the use of a dynamic question-based system like the one in Hegarty helps shorten the process of gathering patient information and helps prevent receiving duplicative or unnecessary information about the patient (Hegarty, par. [0028]).
Hegarty, similar to the invention of Prenelus, stores some data in a patient medical record that can be used to analyze the patient’s conditions (see Hegarty, par. [0028]), and Hegarty stores de-identified patient data and uses the de-identified patient data to develop analytics used to help in the process of generating diagnoses and treatment recommendations (see Hegarty, par. [0022], [0030]).

Claim 2
	Regarding claim 2, the combination of Prenelus and Hegarty teaches all the limitations of claim 1. Prenelus further teaches
Automatically selecting a personalized set of recommended treatment options for the patient from the plurality of treatment options is performed at a server
Par. [0050], “In certain embodiments, the XDS registry and repository 410 is a database or other data store adapted to store patient medical record data and associated audit logs in encrypted form, accessible to a patient as well as authorized medical clinics. In an embodiment, the XDS registry and repository 410 can be implemented as a server or a group of servers.”
Par. [0058], “In certain embodiments, the XDS registry and repository 410 can include and/or be in communication with an algorithm unit. The algorithm unit includes computer hardware and/or software for acquiring patient medical record information, processing the patient medical record information, and generating output for review by a user. The output of the algorithm unit includes a recommended care plan for the patient. The recommended care plan is based on the data available in the patient's medical record.”
Par. [0090], “For example, hardware and/or software associated with the XDS registry and repository 410 can process the information with the recommended care plan algorithm. The recommended care plan algorithm can return a result that is specific to the context of the patient.”
Displaying the personalized set of recommended treatment options comprises transmitting the personalized set of recommended treatment options to a client device for display thereon
Fig. 2; Par. [0038], “The output devices 230 include a set of devices that can display content to users (e.g., consumers/patients, caregivers, etc.) in a personalized or customized manner. Healthcare information and services 220 includes clinical decision support and clinical HIE support, personal health record information, one or more algorithm layers (e.g., a health algorithm layer, a content algorithm layer, etc.), and a personalization layer (e.g., clinical and financial consumer decision support), for example.”
Fig. 2 explicitly lists “computer desktop widgets, cell phones, PDAs, etc.” in a home setting as possible output devices.

Claim 4
	Regarding claim 4, the combination of Prenelus and Hegarty teaches all the limitations of claim 1. Prenelus further teaches
Automatically selecting a personalized set of recommended treatment options for the patient comprises determining which treatment options are optimal for the patient given the collected medical information
Par. [0058], “he output of the algorithm unit includes a recommended care plan for the patient. The recommended care plan is based on the data available in the patient's medical record. In certain embodiments, a recommend care plan algorithm receives data from a patient's medical record and processes the data. Based on the data available, the recommended care plan algorithm outputs a recommended care plan for the patient.”
Par. [0090], “For example, hardware and/or software associated with the XDS registry and repository 410 can process the information with the recommended care plan algorithm. The recommended care plan algorithm can return a result that is specific to the context of the patient.”
See also par. [0090]-[0092].

Claim 5
	Regarding claim 5, the combination of Prenelus and Hegarty teaches all the limitations of claim 1. Prenelus further teaches
Filtering treatment options comprises applying a personalization engine to determine which treatment options are optimal for the patient given the identifying medical information and the de-identified medical information
Par. [0091], “More particularly, for example, a recommend care plan algorithm receives data from the patient's medical record and processes the data. Based on the data available, the recommended care plan algorithm outputs a recommended care plan for the patient. The recommended care plan algorithm can identify, among other things, the patient's conditions and degree of severity of the conditions. The recommended care algorithm can also consider data such as sex, age, height, weight, heredity, lifestyle factors, activity level, and/or other factors. The recommended care plan algorithm can utilize these factors and provide a recommended care plan. The recommended care plan can include techniques for improved health based on the patient's condition. For example, the recommended care plan can include diet recommendations to an individual that has been diagnosed with diabetes.”
As stated in the rejection of claim 1, the identifying medical information is used to establish the patient context, and the information stored in the de-identified information data store is used to generate best practices that are used to generate diagnoses and treatments (see Hegarty, par. [0047], [0052]). Therefore, both the information stored in the data store with identifying information and information stored in the data store with de-identified information is used to generate the care plan.

Claim 6
	Claim 6 is a computer program product claim that recites a non-transitory computer-readable medium for providing personalized health care information and treatment recommendations comprising instructions that when performed by a hardware processor perform steps that are the same or substantially similar to the steps of the method of claim 1.  Prenelus discloses the following limitations not directly addressed by the rejection of claim 1:
A non-transitory computer-readable medium for providing personalized health care information and treatment recommendations, comprising instructions stored thereon, that when performed by a hardware processor, perform steps
Par. [0100], “As noted above, embodiments within the scope of the present invention include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 7 and 9-10
	Claims 7 and 9-10 are computer program product claims that depend from claim 6 and recite limitations that are the same or substantially similar to the steps of the methods of claims 2 and 4-5, respectively. Please refer to the rejection of claim 6 and claims 2 and 4-5.

Claim 11
	Claim 11 is an apparatus claim that recites a system for providing personalized health care information and treatment recommendations, where in the system is configured to perform functions that are the same or substantially similar to the steps of the method of claim 1.  Prenelus discloses the following limitations not directly addressed by the rejection of claim 1:
A system for providing personalized health care information and treatment recommendations, comprising instructions stored thereon, that when performed by a hardware processor, perform steps
Abstract, “Certain embodiments provide systems and methods for providing personalized, interconnected digital health services. Certain embodiments provide a digital health services system. The system includes an access portal providing access to health information for a patient from a plurality of clinical data sources. The system also includes a shared registry and repository storing information from the plurality of clinical data sources for interconnection and access via the access portal. The system further includes digital health information and services generating a personalized care plan for the patient based on health information from the shared registry and repository in conjunction with one or more rules applied to the health information to match the care plan with the health information for the patient and to track patient outcomes based upon compliance with the recommended care plan.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 12 and 15-16
	Claims 12 and 15-16 are system claims that depend from claim 11 and recite limitations that are the same or substantially similar to the steps of the methods of claims 2 and 4-5, respectively. Please refer to the rejection of claim 11 and claims 2 and 4-5.

Response to Arguments
101 Rejections
Applicant's arguments filed December 9, 2021, have been fully considered but they are not persuasive. 

With respect to the assertion that the claims “are directed to specific improvements in the operation of a computing system” (Remarks, pg. 15), the arguments in support of this are not persuasive.

The Applicant argues that the storage structure of the claimed invention, one set of storage for identifying medical information and another set of storage for de-identified information. This argument is not persuasive.
In the present case, the Applicant’s assertion that the storing of the data in the separate databases is not supported in the original disclosure as providing an improvement. 
In the Background section of the specification, the Applicant describes the problem being solved as one of patients being provided with inconsistent or less than optional treatment options (specification, par. [0003]-[0005]). The Summary section of the specification, it states, “By delivering a personalized and expert-validated evidence-based experience, the tools described herein can enhance care quality and effectiveness, as well as allow care delivery beyond clinical walls into the home setting. This improves patient outcomes and accelerates innovation through more comprehensive patient follow-up.” This shows that the problem the invention is trying to solve is one related to improving the care of the patient by providing improved treatment recommendations.
In addition to not listing data privacy as one of the problems being addressed, the specification provides support that the solution provided by the Applicant in the claimed invention is not an improvement over prior systems at all. In par. [0043], the specification explicitly states, “The system provides industry-standard security to ensure data privacy.” Included in the “industry-standard” security measures being provided includes “Access to identified patient health information is secure and restricted.” 

With respect to the assertion that the claims do not recite an abstract idea, the Applicant states that “they do not fall into any of the specified methods of organizing human activity, since they operate in the context of a data storage system involving multiple hardware components” (Remarks, pg. 17-18). This assertion is incorrect.
“[The certain methods of organizing human activity] encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the ‘certain methods of organizing human activity’ grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” (MPEP 2106.04(a)(2).II).
This shows that simply because it is in the context of a computer, it does not mean it cannot be certain methods of organizing human activity. In claim 1, after selection of the first option, a user of the system is interacting with the system by attempting to access health information, and the computer is managing that behavior by restricting access to personal health information according to some set of rules. This is an example of a certain method of organizing human activity between a person and a computer because it is managing the person’s behavior based on whether they are allowed access to the data.
Therefore, the argument the claims cannot be considered certain methods of organizing human activity because it is in the context of a computer with several hardware components is not persuasive.

With respect to the assertion that the claims cannot recite a mental process because they could not be done by a human being or by operation of the human mind, these arguments are also not persuasive.
When determining whether a claim recites a mental process, the performance of the process by the computer does not necessarily mean that the process is not a mental process (MPEP 2106.04(a)(2).III.C, “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea.”). As long as the underlying process is capable of being practically performed in the human mind, the process can still be considered a mental process. Id.
In the present claims, the claimed invention recites using the identifying medical information and the de-identified medical information to generate a set of personalized treatment recommendations. Because there is nothing describing what data is being used, this could be any comparison of data to look up treatments based on the patient’s particular data. Therefore, the broadest reasonable interpretation of the generation of this personalized set of recommendations would include methods that are simple enough that they could be performed by a human in the human mind or with the aid of a pen and paper.
Therefore, the arguments that the claims cannot be considered to recite a mental process are not persuasive.

With respect to whether the storage of the data in the separate databases integrates the abstract ideas into a practical application, these arguments are not persuasive.
The steps regarding the storage of the data are steps that describe the process of data gathering because they only recite the collection of the data that is to be used in the analysis performed in generating the personalized treatment recommendations. Further, reciting the use of data from these databases is only describing a step of selecting by type and source the data to be manipulated. Mere data gathering and selecting by type and source the data to be manipulated are both insignificant extra-solution activities that are not considered sufficient to integrate the judicial exception into a practical application (MPEP 2106.05(g)).
Therefore, the argument that the claims recite additional elements that integrate the abstract idea into a practical application are not persuasive.

With respect to the Applicant’s argument that the claims amount to significantly more, these arguments are not persuasive.
As stated above, the arguments regarding the storing and accessing of the data from the separate data stores are insignificant extra-solution activities. Specifically, the claims recite steps that are “storing and retrieving information in memory”, which is a well-understood, routine, and conventional function of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
In addition, as referenced above, the specification explicitly states that the invention described in the disclosure “provides industry-standard security to ensure data privacy” (Specification, par. [0043]). This suggests that the steps taken to ensure the privacy of the data are well-understood, routine, and conventional steps.
For at least these reasons, the arguments that the claims amount to significantly more are not persuasive.

For at least the foregoing reasons, the arguments against the 101 rejections are not persuasive, and the 101 rejections will be sustained.

This shows that the purported improvement provided by claimed invention of storing identifying medical information separate from de-identified medical information is not an improvement over prior systems, but that it is an industry-standard practice used to ensure data privacy.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-12, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686